Citation Nr: 0831123	
Decision Date: 09/12/08    Archive Date: 09/22/08

DOCKET NO.  01-01 530A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	National Association for Black 
Veterans, Inc.


WITNESSES AT HEARING ON APPEAL

The appellant and her spouse

ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.  He died in January 1973.

In December 1999, the Board of Veterans' Appeals (Board) 
disallowed the surviving spouse's claim for service 
connection for the cause of the veteran's death.  A fiduciary 
(her daughter) filed an appeal with the United States Court 
of Appeals for Veterans Claims (Court).

In April 2000, VA's General Counsel filed a motion to dismiss 
the appeal on grounds that the veteran's surviving spouse had 
died in October 1999, prior to the date of the Board's 
decision.  In November 2000, the Court vacated the Board's 
December 1999 decision and granted the motion to dismiss, 
citing Smith v. Brown, 10 Vet. App. 330 (1997).  

In February 2001, the appellant (the veteran's daughter) 
perfected an appeal of a March 2000 decision by the RO that 
in essence denied her claim for service connection for the 
cause of the veteran's death, for accrued benefits purposes.  
In March 2002, the Board denied the appeal.  The Board found 
that new and material evidence had been received to reopen 
the claim for service connection for the cause of the 
veteran's death-previously and finally denied in 1973-but 
that the preponderance of the evidence demonstrated that the 
veteran's death was not related to service or a service-
connected disability.

The appellant appealed the Board's March 2002 decision to the 
Court.  In August 2002, the parties to the appeal filed a 
joint motion asking the Court to vacate and remand the 
Board's decision to the extent that it had denied service 
connection for the cause of the veteran's death, for accrued 
benefits purposes.  The parties agreed that the Board needed 
to further address its apparent decision to "discount[] the 
evidence in support of the claim and rel[y] upon an absence 
of evidence in finding there was no nexus between the cause 
of the veteran's death and any disease or injury incurred in 
service."  The Court granted the motion later that same 
month.

The Board remanded the case for additional development in 
June 2003, September 2004, September 2005, and June 2006.  In 
February 2007, the Board denied the appeal.  In so doing, the 
Board concluded, in part, that it could not consider any 
evidence submitted after the veteran's death in 1973.

The appellant appealed the Board's February 2007 decision to 
the Court.  In March 2008, the parties to the appeal filed a 
joint motion asking the Court to vacate and remand the 
Board's decision.  The parties agreed that the appellant's 
claim was derivative of her mother's (the veteran's widow's) 
claim, and not the veteran's death, and that the date of the 
mother's death in October 1999 therefore controlled, setting 
the date after which evidence is excluded for purposes of 
adjudicating the claim for accrued benefits.  See 38 U.S.C.A. 
§ 5121(a) (discussed in further detail, below).  It was 
emphasized that the Board needed to analyze the probative 
value of an opinion that R.N. [redacted] submitted in July 1999, 
prior to the widow's death.  

The Court granted the parties' motion by an order dated in 
March 2008.  The case is now presented for the Board's 
further consideration.




FINDINGS OF FACT

1.  The veteran died in January 1973; according to the death 
certificate, he died as a result of a hemorrhage due to, or 
as a consequence of, cancer of the larynx.

2.  At the time of the veteran's death, service connection 
was in effect for chronic, traumatic arthritis of the lumbar 
spine, evaluated as 10 percent disabling, and slight 
disfiguration of the lower lip, residuals of gas burns, 
evaluated as 0 percent disabling.

3.  In September 1998, the appellant's mother filed a claim 
for service connection for the cause of the veteran's death.

4.  The claim for service connection for the cause of the 
veteran's death was pending when the appellant's mother died 
in October 1999.

5.  The evidence of record at the time of the appellant's 
mother's death in October 1999 does not establish that a 
disease or injury of service origin played any role in 
causing or hastening the veteran's death.


CONCLUSION OF LAW

The criteria for an award of service connection for the cause 
of the veteran's death, for accrued benefits purposes, have 
not been met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1310, 5103, 
5103A, 5107, 5121 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.312, 3.316, 3.1000 (2007); 
Notice and Assistance Requirements and Technical Correction, 
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 
38 C.F.R. § 3.159).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

If a veteran dies as a result of service-connected 
disability, his surviving spouse is entitled to dependency 
and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & 
Supp. 2007).  Under applicable law, a person who bore the 
expense of the surviving spouse's last sickness and burial 
may receive "accrued benefits" consisting of up to two 
years of due, but unpaid, periodic monetary benefits to which 
the surviving spouse "was entitled at death under existing 
ratings or decisions, or those based on evidence in the file 
at date of death . . . ."  38 U.S.C.A. § 5121(a) (West 
2002); 38 C.F.R. § 3.1000(a) (2007).  (The Veterans Benefits 
Act of 2003 amended § 5121 by repealing the two-year limit on 
accrued benefits; however, the new provision applies only to 
those cases involving deaths occurring on or after December 
16, 2003.  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 104, 117 Stat. 2651, 2656 (Dec. 16, 2003) 
(codified at 38 U.S.C.A. § 5121 (West Supp. 2007)).

"Evidence in the file at date of death" includes evidence 
in VA's possession on or before the date of the death, even 
if such evidence was not physically located in the VA claims 
file at the time of death.  See Evidence for Accrued 
Benefits, 67 Fed. Reg. 65,707 (Oct. 28, 2002) (codified at 
38 C.F.R. § 3.1000(d)(4) (2007) (effective Nov. 27, 2002).  
In the case of accrued benefits claims pending on or before 
November 27, 2002, "evidence in the file at date of death" 
also includes service department records and reports of 
hospitalization, treatment, or examinations authorized by VA, 
even though such reports are not reduced to writing or are 
not physically placed in the claims file until after death.  
See VA Manual M21-1, Part VI, para. 5.06I (May 8, 2000) 
(rescinded Nov. 26, 2002).

In the present case, the appellant contends that she is 
entitled to accrued benefits because the evidence in the file 
at the date of her mother's death demonstrated that the 
veteran's death was service connected.  She says that the 
veteran began smoking during service.  She also says that he 
was exposed to smoke and gas as a result of an in-service 
stove explosion, and that he was treated for an accidental 
exposure to chlorine gas during service in 1945.  She 
asserts, in essence, that the competent and probative 
evidence actually or constructively of record in October 1999 
establishes that these events caused or contributed to the 
veteran's death.

I.  Preliminary Matters

A.  Evidence to be Considered

As an initial matter, the Board notes that the record on 
appeal contains evidence that was generated and/or received 
subsequent to the death of the veteran's surviving spouse, 
including a December 2003 opinion from a VA physician, 
articles submitted at the appellant's hearing in April 2005, 
and a June 2006 medical opinion from Joy LeDoux Johnson, M.D.  
Under the rules applicable to claims for accrued benefits, 
cited above, this evidence cannot be considered in the 
context of the present appeal.

B.  The Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.





1.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in her possession).  In the context of a claim for 
service connection for the cause of the veteran's death, the 
notice must generally include, among other things: (1) a 
statement of the conditions, if any, for which the veteran 
was service connected at the time of his death; (2) an 
explanation of the evidence and information required to 
substantiate the claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate the claim based on a 
condition not yet service connected.  See Hupp v. Nicholson, 
21 Vet. App. 342, 352-53 (2007).  Ordinarily, notice with 
respect to each of these elements must be provided to the 
claimant prior to the initial unfavorable decision by the 
agency of original jurisdiction.

In the present case, the Board finds that VA has not 
satisfied its duty to notify, as set forth in Hupp.  The 
record shows that the RO sent the appellant VCAA notice 
letters in July 2003 and May 2006.  Those letters were 
timely, inasmuch as they were followed by a re-adjudication 
of her claim in a September 2006 supplemental statement of 
the case (SSOC).  See, e.g., Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Taken together, they informed the 
appellant of the information and evidence generally required 
to substantiate a claim for service connection for the cause 
of the veteran's death (i.e., evidence that the veteran died 
from a service-related injury or disease), as well as a claim 
for accrued benefits, and of her and VA's respective duties 
for obtaining the information and evidence.  They also 
apprised her of the manner in which ratings and effective 
dates are assigned for awards of disability benefits.  See, 
e.g., Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
However, they did not contain a statement of the conditions 
for which the veteran was service connected at the time of 
his death.  Nor did they contain any particular explanation 
of the information and evidence required to substantiate a 
claim for service connection for the cause of the veteran's 
death based on a previously service-connected condition vis-
à-vis a condition not yet service connected.

The Board finds, however, that the appellant has not been 
prejudiced by these deficiencies.  The evidence of record 
shows that she has been pursuing service connection for the 
cause of the veteran's death for several years now; first as 
her mother's custodian and now as an accrued benefits 
claimant.  Over the years, she and her representative(s) have 
been provided numerous procedural documents (e.g., rating 
decisions, statements of the case (SOCs), supplemental SOCs, 
decisions of the Board) identifying the disabilities for 
which the veteran was service connected, setting out the 
applicable law, summarizing the evidence, and discussing VA's 
reasons for denying the claim.  She has also expressed an 
active understanding of the principles involved, inasmuch as 
she has gathered evidence to support the claim and has 
advanced supportive argument as well, to include at a hearing 
held in April 2005.  Under the circumstances, it is the 
Board's conclusion that any defects in notice have been cured 
by the appellant's actual and/or constructive knowledge of 
the information and evidence necessary to substantiate her 
claim.  See, e.g., Sanders v. Nicholson, 487 F.3d 881, 
889 (Fed. Cir. 2007) (noting that the purpose of the VCAA 
notice requirement is not frustrated if, for example, the 
claimant has actual knowledge of what is needed or a 
reasonable person could be expected to understand what is 
needed).  The fundamental fairness of the adjudication has 
not been affected, and no further corrective action is 
necessary.

2.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  It appears that all of the evidence 
actually or constructively before VA at the time of the 
appellant's mother's death has been assembled.  No further 
development action is required.

II.  The Merits of the Appeal

A.  Factual Background

The veteran's service medical records show that he incurred 
"moderately severe" first and second degree burns to areas 
of his arms, left hand, and face in August 1942 when he 
ignited the burner in the oven of a gas stove and it 
exploded.  He was hospitalized for approximately two weeks 
and returned to duty.  On examination, his lungs were clear 
and the thorax and external neck were negative.  It was noted 
that he smoked one pack of cigarettes per day and that he 
drank alcohol occasionally.

In February 1943, the veteran was treated for back strain.  
It was noted that he used alcohol and tobacco and that he had 
a prior history of pneumonia.  Examination of his head 
(including his throat and pharynx) and lungs was noted to be 
negative.

In February 1945, the veteran was hospitalized for two days 
for the treatment of deleterious effects of an accidental 
exposure to chlorine gas.  The exposure occurred during 
training in the gas chamber when he held his nose and was not 
able to put on his mask.  When admitted, he was ambulatory 
but coughing considerably.  He was placed in an oxygen tent.  
He was later removed from the tent and had no difficulty 
breathing.  Examination following the exposure and one day 
later showed his lungs to be clear.  He was returned to duty 
without complaints.

The veteran was also treated for acute, catarrhal 
nasopharyngitis in April 1945.  He was returned to duty after 
approximately six days of treatment.  In September and 
October 1945, he was treated for syphilis.  On separation 
from service in January 1946, his nose, throat, and lungs 
were found to be normal.

The veteran filed an original claim for VA compensation 
benefits in October 1952.  Among other things, he asserted 
that he had inhaled "too much gas" in a military gas 
chamber.  He said that it had since caused him to suffer a 
heart ailment and had also affected his lungs.  In 
conjunction with that claim, the RO requested medical records 
from Dr. E. A. Owens; however, no records were ever received.  
The veteran's spouse submitted a statement in which she 
asserted that he had been in poor health since being 
separated from service.

The veteran was provided a VA pulmonary examination in 
January 1953.  He denied having received any medical 
treatment since his separation from service.  He claimed to 
have a heart condition that caused shortness of breath, 
flutters, weakness, and occasional dizzy spells, and that 
prevented him from doing any work that required exertion.  He 
reported having pain in the anterior chest and a productive 
cough that included some blood streaking.  He had no history 
of tuberculosis, but had had pneumonia twice, the last 
occurrence having been in 1933.  He reported having 
accidentally inhaled chlorine gas while in service, and 
indicated that no residuals of that exposure had been found.  
The physical examination of the lungs was negative, and an X-
ray study showed the heart and lungs to be normal.  The 
pulmonary examiner provided a diagnosis of chronic 
bronchitis, by history.

The veteran also underwent a cardiovascular examination.  He 
complained of his heart fluttering when he was overheated or 
drank coffee or Coke.  He also complained of sharp precordial 
pains that lasted from seconds to hours that were not related 
to exertion, and said that experienced shortness of breath 
after walking rapidly for one block.  Following a physical 
examination and electrocardiogram (EKG), the examiner arrived 
at a clinical impression of "[n]o demonstrable organic heart 
disease."

Following the January 1953 examinations, the RO granted 
service connection for chronic, traumatic arthritis of the 
lumbosacral spine, rated as 10 percent disabling, and slight 
disfiguration of the lower lip, residual of gas burns, rated 
as 0 percent disabling.  Those ratings remained in effect 
until the veteran's death in January 1973.

A February 1956 VA hospital summary indicates that the 
veteran was hospitalized for treatment of chronic low back 
pain.  During that hospitalization, he reported experiencing 
some dyspnea on slight exertion during the previous five 
years and vague, localized precordial pain that had lasted 
from a few minutes to an hour.  Physical examination of the 
head, neck, chest, and heart were all within normal limits.  
Laboratory studies, an electrocardiogram, and an X-ray study 
of the chest were also within normal limits.

The veteran claimed entitlement to non-service-connected 
pension benefits in January 1971 based on hemoptysis, weight 
loss, and arthritis of the spine.  Records obtained in 
conjunction with that claim included a VA hospital summary 
showing that the veteran was hospitalized from December 1970 
to February 1971 for the treatment of moderately advanced 
bilateral pulmonary tuberculosis, not bacteriologically 
proven.  On admission to the hospital, he complained of a 
productive cough of about one to five months duration with 
whitish-to-yellowish bloody-streaked sputum of about one to 
four months duration.  He also complained of persistent 
hoarseness of five weeks duration, an aching pain in his left 
thorax, dyspnea on minimal exertion, decreased urinary stream 
over the last few years, and a long history of low back pain.  
It was noted that he smoked one half packs of cigarettes per 
day and that he started at age 16.  Examination showed the 
pharyngeal and oropharyngeal anatomy to be normal.  Physical 
examination, laboratory tests, and X-ray studies resulted in 
the diagnosis of tuberculosis.  On discharge from the 
hospital, the veteran was advised not to work where there 
were fumes that could be damaging to the lungs.

In May 1971, following a VA examination, the RO determined 
that the veteran was permanently and totally disabled for 
non-service-connected pension purposes based on a diagnosis 
of chronic obstructive pulmonary disease (COPD).  He 
continued to receive pension benefits until his death.

A January 1972 medical report shows that the veteran had 
squamous cell carcinoma of the pyriform sinus and larynx with 
metastasis to the bilateral neck, status post radiation 
therapy, laryngectomy, partial pharyngectomy, and right 
radical neck dissection.  He died in January 1973.  The death 
certificate shows that the immediate cause of his death was a 
hemorrhage of 10 minutes duration due to, or as a consequence 
of, cancer of the larynx.

Based on the evidence shown above, the RO determined in 
February 1973 that the cause of the veteran's death, 
carcinoma of the larynx, was not related to service.  The 
veteran's surviving spouse was awarded death pension 
benefits, however, which she received until her death in 
October 1999.

The evidence received subsequent to the February 1973 
decision includes additional VA treatment records dated from 
May 1969 to December 1972; private treatment records dated in 
January 1973; a letter from [redacted], R.N.; medical 
treatises; statements from individuals who knew the veteran 
prior to his death; and the appellant's statements.

The additional VA treatment records show that the veteran 
reported for treatment in May 1969 complaining that he tried 
to avoid any heavy lifting because of left-sided pain.  He 
stated that most of the pain was now in his back.  It was 
initially thought that he might be suffering from pleurisy or 
a possible back injury.  On subsequent examination, however, 
his heart and lungs were noted to be "OK."  A chest X-ray 
was noted to be negative.  He found to have scoliosis of the 
spine to the left and X-ray evidence of degenerative changes 
at L5-S1.

VA treatment records dated in August 1971 show that the 
veteran complained of a tender mass in the right side of the 
neck that had been present for one month, as well as 
hoarseness and a sore throat of two months duration.  
Subsequent VA treatment records, dated through December 1972, 
show that he was diagnosed with, and treated for, squamous 
cell carcinoma of the pyriform sinus.

The private records from January 1973 indicate that the 
veteran had been previously treated for carcinoma of the 
larynx.  He came to the emergency room in January 1973 due to 
anemia, and was given a transfusion.  He had undergone cobalt 
therapy and a total laryngectomy in 1972, and was unable to 
speak.  Examination of the lungs showed equal respirations, 
no rales, and light breath sounds over the trachea.  An X-ray 
study of the chest disclosed an apparent parenchymal scar in 
the left upper lobe, but was otherwise normal.  These records 
identify C.A. Owens, M.D., as the veteran's attending 
physician.

In her July 1999 letter, [redacted], R.N., stated that she was 
proposing a medical opinion that was not conclusive but was 
indicative of "probable cause."  She also stated, "VA 
adjudicators cannot reject as speculation a medical opinion 
that can indicate that [the veteran's] lung condition was a 
direct result of service related injuries from a fire and 
chlorine gas in 1942 and 1945."  She summarized the statute 
and case law pertaining to new and material evidence, the 
veteran's service medical records, and the medical evidence 
in the claims file.  She listed as "proposed plausible 
cause[s]" the burns incurred in August 1942 and the exposure 
to chlorine gas in February 1945.  She also noted the acute 
nasopharyngitis in April 1945 and "resultant SOB (shortness 
of breath) throughout his life."  She "proposed" that the 
injuries the veteran sustained in service compromised his 
lungs, which lead to the hemorrhages that were complicated by 
the carcinoma.

The appellant submitted statements from five individuals in 
which they attested that they had known the veteran for many 
years, that he had suffered from alcohol abuse and health 
problems after he was separated from service, and that he had 
had difficulty breathing and was encouraged to stop smoking.

The appellant submitted excerpts from the Merck Manual of 
Medical Information indicating that many gases, including 
chlorine, may severely irritate the lungs; that radioactive 
gases, arsenic compounds, and hydrocarbons may cause lung and 
other cancers; and that exposure to small amounts over an 
extended period of time may cause chronic bronchitis.  An 
article in the Mayo Clinic Family Health Book shows that 
exposure to high concentrations of toxic fumes, gases, and 
smoke may cause various temporary and chronic respiratory 
symptoms, including shortness of breath, coughing, and 
bronchitis, and that workers exposed to toxic fumes who also 
smoke have a greater risk of developing lung cancer.  The 
listing of toxic chemicals referred to in the article does 
not include chlorine.

Material identified by the appellant as being from the Pocket 
Guide to Chemical Hazards discloses that exposure to chlorine 
may result in irritation of the eyes, nose, and throat; 
coughing; wheezing; bronchopulmonary edema; and chronic 
bronchitis.  Other material submitted indicates, among other 
things, that chlorine compounds are poisonous if ingested or 
inhaled; that chronic bronchitis has a strong association 
with smoking and occupational and environmental pollutants; 
and that COPD is aggravated by cigarette smoking and air 
pollution.  Additional medical references pertain to various 
diagnostic tests and laboratory findings, the significance of 
which are not clear.  The appellant also submitted an article 
pertaining to the testing of mustard gas on soldiers during 
World War II.

In written statements of record at the time of her mother's 
death, the appellant asserted that the veteran's death due to 
lung cancer was related to the injuries that he incurred in 
service.  She contended that the exposure to chlorine gas had 
resulted in permanent damage to his lungs.  She also asserted 
that the burn injury had caused him to have pneumonia, and 
that he was separated from service because he had pneumonia.  
She stated that throughout his life he had not been able to 
maintain regular employment due to poor health, and that he 
drank a lot to "ease the pain."  She also stated that over 
the years his nicotine addiction, bronchitis, COPD, and 
residuals of venereal disease caused him to have poor health, 
and that the carcinoma of the larynx was directly or 
indirectly related to the exposure to chlorine gas in 
service.

In an August 1999 statement, the appellant reported that Dr. 
Owens, who was then deceased, had treated the veteran for 
respiratory problems, including lung cancer and burns to the 
lungs.  She referenced the letter from VA to Dr. Owens in 
October 1952.  She presented a statement from Dr. Owens's 
widow in which the widow stated that she remembered her 
husband treating the veteran, but she did not indicate for 
what he had been treated.  The appellant asserted that the 
excerpt from the Merck Manual clearly showed that exposure to 
chlorine gas can cause lung cancer, and that exposure to gas 
in individuals who smoked increased the risk of lung cancer.  
She also asserted that the statements from the individuals 
who had known the veteran clearly indicated that the onset of 
his medical problems occurred in service, as a result of 
exposure to chlorine gas.

B.  Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Pond v. West, 12 Vet. App. 341, 346 (1999).   
However, if a malignant tumor becomes manifest to a degree of 
10 percent or more during the one-year period following a 
veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  
38 U.S.C.A. § 1112 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310 (West 2002 
& Supp. 2007); 38 C.F.R. § 3.312(a) (2007).  A service-
connected disability is considered the "principal" 
(primary) cause of death when that disability, "singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause 
of death is inherently one not related to the principal 
cause.  Id. § 3.312(c).  A contributory cause must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death", or "aided or lent assistance to the production of 
death."  Id.  Service-connected diseases or injuries 
involving active processes affecting vital organs receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Id.

The determination as to whether these legal requirements are 
met is based on an analysis of the evidence of record and an 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).  Once the evidence is 
assembled, the Board is responsible for determining whether 
the preponderance of the evidence is against the claim.  If 
so, the claim is denied.  If the evidence is in support of 
the claim, or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

At the time of the veteran's death, service connection had 
been established for chronic, traumatic arthritis of the 
lumbar spine, rated as 10 percent disabling, and 
disfiguration of the lower lip, residuals of gas burns, rated 
as 0 percent disabling.  None of the pertinent medical 
evidence indicates that the low back disorder or lip scar 
materially contributed to the veteran's death; nor does the 
appellant so claim.

The appellant has at times asserted that the veteran died 
from lung cancer.  However, the medical evidence clearly 
shows that he had cancer of the pyriform sinus and/or larynx, 
and not the lung.  Inasmuch as there is nothing in the record 
to establish that the appellant has the specialized training 
necessary to offer competent as to medical diagnosis or 
etiology, her opinions in that regard cannot be accorded any 
probative weight.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (a lay person is not competent to 
offer evidence that requires medical knowledge).

The veteran's service medical records clearly show that he 
was exposed to chlorine gas while in service, that he 
suffered first and second degree burns on the arms, hand, and 
face as the result of an in-service gas explosion, that he 
was treated in service for acute catarrhal nasopharyngitis.  
The Board will accept the argument that the veteran likely 
experienced smoke and/or gas fume inhalation during this 
incident.  As such, the question presented is whether there 
is a nexus, or link, between any of those events-or any 
other in-service disease, injury, or event-and the veteran's 
death.

The appellant has presented lay evidence, consisting of her 
own statements and those of individuals who knew the veteran, 
indicating that the veteran was in poor health and had 
difficulty breathing following his separation from service.  
Evidence of him having been in poor health and having 
difficulty breathing is not, however, probative of a 
relationship between an in-service disease or injury and the 
cause of death because he died from cancer of the larynx, 
with an onset date in 1971, not a chronic pulmonary 
disability.  Lay individuals are competent to provide 
evidence of observable symptoms, see Savage v. Gober, 10 Vet. 
App. 488, 496 (1997), but they are not competent to relate 
those symptoms to a given diagnosis.  Grottveit, 5 Vet. App. 
at 93.

The appellant has also presented multiple medical treatises 
on the effects of exposure to toxic fumes and gases.  None of 
those treatises, however, indicate that exposure to chlorine 
gas or the gas that resulted in the veteran's burns can 
result in cancer of the larynx.  Although the appellant has 
asserted that the excerpt from the Merck Manual shows that 
exposure to chlorine gas can cause lung cancer, the reference 
actually shows that exposure to radioactive gas, arsenic 
compounds, and hydrocarbons can cause lung cancer.  None of 
the evidence discloses that the veteran was ever exposed to 
radioactive gas, arsenic compounds, and hydrocarbons while in 
service, and he died of cancer of the larynx, not the lungs.  
The treatises are not, therefore, probative of a nexus 
between cancer of the larynx and a disease or injury that was 
incurred in service.

The July 1999 statement from the registered nurse is of no 
value in establishing a relationship between the cause of 
death and an in-service injury.  First, there is nothing in 
the record to show that she had the specialized knowledge and 
skill necessary to provide a competent opinion with respect 
to the etiology of the veteran's death.  See Goss v. Brown, 
9 Vet. App. 109 (1996).  In addition, she did not provide a 
definitive opinion, based on her own knowledge and skill, but 
merely provided "proposed plausible" or "proposed  
probable" causes for the cause of death.  Although a medical 
opinion need not be expressed in totally definitive terms, it 
should be expressed in terms more conclusive than "proposed 
plausible (or probable) causes."  See Bloom v. West, 12 Vet. 
App. 185 (1999).  She did not refer to any medical studies.  
Nor did she provide any clinical findings or rationale in 
support of the conclusion that the veteran's laryngeal cancer 
could be attributed to service.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379 (1998) (the failure of a medical 
professional to provide a basis for her opinion goes to the 
weight or credibility of the evidence).  Indeed, she did not 
indicate that in-service events caused the veteran's 
laryngeal cancer.  Instead, she indicated that events in 
service damaged his lungs, which then lead to hemorrhaging.  

The problem with this latter conclusion is twofold.  First, 
the death certificate clearly shows that the hemorrhaging was 
caused by laryngeal cancer.  The death certificate was 
prepared by the physician (Dr. Owens) who had treated the 
veteran for many years and apparently attended his death.  
There is no evidence Ms. [redacted] treated the veteran, or that 
she had first-hand knowledge of the conditions preceding his 
death.  Indeed, Ms. [redacted]'s July 1999 statement identifies her 
as a "Legal Nurse Consultant."  The death certificate is, 
therefore, more probative than the nurse's opinion with 
respect the cause of hemorrhaging.

Second, the nurse's opinion rests on the assumption that 
events in service left the veteran with a chronic lung 
disability.  However, the competent and probative medical 
evidence of record demonstrates that the veteran did not, in 
fact, have a chronic, identifiable disability of the lungs 
until many years after service.  Examinations following the 
in-service gas explosion, chlorine exposure, and catarrhal 
nasopharyngitis all show that the veteran's lungs were found 
to be clear.  Further, although later-dated lay statements 
indicate that the veteran had trouble breathing ever since 
service, and records show that he complained of lung problems 
as early as 1952, X-rays and examinations of his chest in 
January 1953, February 1956, and May 1969 were all noted to 
be normal.  It was not until his period of hospitalization 
from December 1970 to February 1971 that a lung disability 
was objectively identified.  Because the nurse's opinion is 
based on a history contradicted by contemporaneous medical 
findings, it is not entitled to any weight.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical 
opinion based on an inaccurate factual premise has no 
probative value).

Based on a review of the record in this case, and the 
applicable laws and regulations, it is the Board's conclusion 
that service connection for the cause of the veteran's death 
is not warranted.  The veteran was not treated for laryngeal 
symptoms during service, and his throat was found to be free 
of any abnormalities upon separation from service in January 
1946.  The earliest evidence of laryngeal cancer is dated in 
the early 1970's, approximately 25 years after separation 
from service.  This lengthy period without treatment weighs 
heavily against the claim.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  There is no competent evidence 
associating the veteran's cause of death with his service, 
nor is there competent evidence showing that the veteran had 
a tumor that was manifest to a compensable degree within one 
year of separation from service.  See 38 C.F.R. §§ 3.307, 
3.309 (2006).  In addition, as the service medical records 
show that the veteran was treated for exposure to chlorine 
gas during service, presumptive service connection is not 
warranted under 38 C.F.R. § 3.316 (2007), and any claim based 
on in-service tobacco use is barred by law.  See Internal 
Revenue Service Restructuring and Reform Act of 1998, Pub. L. 
No. 105-206, 112 Stat. 865 (1998) (codified at 38 U.S.C.A. § 
1103 (West 2002)).

At the time of the appellant's mother's death, the evidence 
was insufficient to establish service connection for the 
cause of the veteran's death is warranted.  The claim for 
accrued benefits must therefore be denied. 


ORDER

Service connection for the cause of the veteran's death, for 
accrued benefits purposes, is denied.


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


